Citation Nr: 0723950	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had service as a member of the United States Army 
Reserve with verified periods of active duty for training 
(ACDUTRA) from June 1987 to August 1987, from June 1988 to 
August 1988, and it appear from June 5, 1989 to June 17, 1989 
and verified period of inactive duty training (INACDUTRA) 
from March 9, 1991 to March 14, 1991.  The veteran had no 
active service other than for training purposes.

In an April 2000 rating decision, the RO denied service 
connection for PTSD as not well grounded.  Thereafter, in 
April 2001, the RO, sua sponte, sent the veteran a letter 
that notified her of the provisions of the recently enacted 
Veterans Claims Assistance Act (VCAA)) and stated that it 
would review the matter of service connection for PTSD again.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied service connection for PTSD. 

In May 2003, the veteran testified during a hearing before RO 
personnel: a transcript of that hearing is associated with 
the claims file.  

In May 2006, the Board remanded the matter on appeal to the 
RO for additional action.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in the January 2007 supplemental statement of the 
case (SSOC)), and returned the matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  A preponderance of the medical evidence shows that the 
veteran does not currently meet the diagnostic criteria for 
PTSD under DSM IV. 

2.  There is no credible supporting evidence verifying the 
occurrence of the veteran's claimed in-service physical and 
personal assault during ACDUTRA/INACDUTRA. 

3.  There is no diagnosis of PTSD linked to a confirmed in-
service stressor during ACDUTRA/INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA  must notify the claimant and 
his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. §  3.159(b)(1).  

In January 2000, February 2000, and April 2001 pre-rating 
notice letters, and April 2006 and September 2006 post-rating 
notice letters, the RO requested that the veteran provide 
sufficient information to establish her claimed in service 
stressors, to include a statement that clarifies the 
stressor(s) that the veteran was claiming caused her PTSD and 
examples of alternative evidence.  Through the January and 
February 2000 pre-rating notice letters, the RO notified the 
appellant and her representative of what the evidence had to 
show to establish a claim for service connection for PTSD.  
After each, they were afforded the opportunity to respond. 
Pursuant to the Board's March 2006 remand, the RO issued 
April 2006 and September 2006 notice letters that 
specifically advised the veteran and her representative of 
alternative sources of competent evidence that would 
substantiate a claim of service connection for PTSD based 
upon in-service personal assault. These letters were in 
keeping with the requirements of Patton v. West, 12 Vet. App. 
272, 276 (1999), regarding the special care to be exercised 
in requesting corroborating evidence from the veteran or 
otherwise corroborating claims of personal assault stressors.

These letters also informed the veteran that the RO had 
requested the veteran's service medical records and they were 
attempting to verify her claimed period of ACDUTRA/INACDUTRA 
for the period from March 1991 to September 1991.  The 
veteran was also requested to submit all documents showing 
all of her periods of ACDUTRA and INACDUTRA.  The veteran was 
also specifically requested to provide a police report 
showing that she was the victim of domestic violence, any 
evidence of the alleged rape and the correct date as to the 
incidents claimed.  In response to the April post rating 
notice letter, the veteran's representative submitted a July 
2006 statement indicating that the veteran's hearing 
transcript responds to questions outlined in 38 C.F.R. 
§ 3.304 (f) (3), which the Board notes pertains to forms of 
alternate sources of evidence.  The representative also 
stated that they had submitted police blotters, et al, 
demonstrating assaults, and trauma while the veteran was 
ACDUTRA.  Furthermore, the veteran explicitly stated that the 
car accident, while she was ACDUTRA, was also an event 
outside the range of normal human experience was most 
disturbing to the individual.  The veteran and her 
representative have failed to respond with the information 
specifically requested in the April and September 2006 notice 
letters.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support her claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that January 2000, February 2000, and 
April 2001 pre-rating notice letters, and April 2006 and 
September 2006 post-rating notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies; requested that the veteran identify 
and provide the necessary releases for any medical providers 
from whom he wanted the RO obtain and consider evidence; and 
invited the veteran to submit any additional evidence in 
support of his claims.  These letters also specified that the 
RO would obtain any private medical records for which 
sufficient information and authorization was furnished; and 
that the RO would also obtain any pertinent VA records if the 
veteran identified the date(s) and place(s) of treatment.  
The April 2001 notice letter essentially requested that she  
submit evidence in her possession that would support her 
claim for service connection and also identified what 
evidence was already associated with the claims file.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v.   Principi, 18 Vet. App. 
112 (2004); see also Mayfield v.  Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds,  444 F.3d 1328 (2006).   
Documents strictly meeting the VCAA's notice requirements 
were provided after the November 2001 rating decision on 
appeal as to alternative evidence for PTSD claims due to 
assault; however, proper subsequent VA process was performed 
as to the claim.  

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
No. 06-7001 at 13 (Fed. Cir. May 16, 2007).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  Id. at 13-14.  
The Federal Circuit explained that in order to overcome this 
presumption, VA must persuade the reviewing court that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 14. 

The Board points out that VCAA compliant notice was provided 
to the veteran by the RO in the April 2006 and September 2006 
letters, which were pursuant to the Board's March 2006 
remand.  The veteran was afforded ample opportunity to 
respond to each letter and the claim was fully developed 
prior to readjudication (as reflected in the January 2007 
supplemental statement of the case (SSOC)) and 
recertification of the claim.  So under these circumstances, 
the Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122-
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

Furthermore, the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  In fact, the veteran's letter that 
she initially submitted in February 1999 indicates actual 
knowledge of the requirements for the benefit sought on 
appeal.  In the February 1999 letter, the veteran cited to 
witnesses with actual knowledge of the abuse, police 
department records, additional hospital records and behaviors 
- all of which can be used as alternative evidence to 
corroborate physical and sexual assault stressors.  In 
additional statements, the veteran reiterated similar 
contentions and submitted a police report in June 2001. Based 
on the above, the Board finds that the purpose behind the 
notice requirement has been satisfied because the VCAA timing 
error did not affect the essential fairness of the 
adjudication of the claim.  See Sanders, supra.  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R.§ 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has provided notice regarding the degree 
of disability and effective date elements in the September 
2006 notice letter.  Moreover, as the Board's decision herein 
denies the veteran's claim for service connection for PTSD, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

With regard to the VCAA's duty to assist, the RO, on its own 
initiative, as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claim.  
The veteran's service medical records and personnel records, 
VA outpatient treatment records, and private medical records 
have been obtained.  She was afforded a VA psychiatric 
examination in October 2003 and a VA PTSD examination in 
October 2006; each examination report is associated with the 
claims file.  A copy of her May 2003 RO hearing transcript is 
of record.  The veteran also has submitted evidence in 
support of her claim to include a February 1999 letter from 
the veteran with detailed information regarding her alleged 
stressors, a Cleveland Police Department arrest record for 
"J.B.," and additional stressor statements in June 2001 and 
March 2002 from the veteran and in July 2006 from her 
representative.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, that need 
to be obtained.  Furthermore, as noted above, the RO has 
requested specific information regarding the veteran's 
claimed stressors, which the veteran has failed to provide.  
As the Court of Appeals has held, "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522  (1996).  "If 
a [claimant] wishes help, [s]he cannot passively wait for it 
in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Thus, the Board finds the duty to assist the veteran in 
verifying her claimed in-service stressors has been met.    

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II.  Factual Background

Service medical records (SMRs) for the veteran's period of 
Reserve service, from February 1987 to October 1992, are 
negative for any psychiatric complaints or reports of 
physical or sexual assaults.  She was seen for complaints 
related to a cold in July 1987 and put on profile in July 
1988 for pneumonia.  There is no indication in any of her 
service medical or personal records that the veteran reported 
being physically and/or sexually assaulted or any notations 
made by examiners of any evidence of physical abuse, such as 
bruising or swelling.  

Private medical records pertaining to the veteran's pregnancy 
and delivery of her children in 1990 and 1991 are also 
negative for any complaints, findings, or indications 
reflective of physical or sexual abuse. 

Private and VA medical records show that the veteran was 
involved in a car accident on her way to a weekend drill, 
during a period of INACDUTRA from March 9, 1991 to March 14, 
1991.  Her complaints at that time consisted of headaches, 
back, and neck problems, which were eventually found to be 
service-connected disabilities.   

A March 1992 medical record from Cleveland Neighborhood 
health services reflects the veteran's first complaints of 
"anxiety attacks."  She stated that "she needed a 
statement to take to the Army Reserve that this problem was 
real and does exist."  She was assessed with history of 
anxiety-panic attacks.  An April 1992 Cleveland Social 
Service department record notes the veteran's complaints of a 
lot of stress at home from her boyfriend and his substance 
abuse.  A December 1994 record reflects that the veteran 
needed a letter stating that she had been seen for depression 
and headaches over two years ago.  The examiner noted that 
two years ago the veteran was in a car accident in which she 
had head injuries, and that the veteran was under a lot of 
stress due to a bad relationship with her sons' father.  The 
veteran reported that her sons' saw a lot of the abuse, but 
since that time, she had dissolved that relationship and felt 
much better about herself.    

Brecksville VA outpatient treatment records, from January 
1996 to October 1996, reflect the veteran's complaints of 
stress from her current marriage, communication problems with 
her husband, difficulties being a mother, and dealing with 
her feelings toward past abuse.  A July 1996 treatment plan 
diagnosed: Axis I (left blank), Axis II  "deferred," and 
Axis IV: major current stressors of recent marriage and 
husband's recent shift change.
 
Brecksville VA outpatient records, from February 1997 to 
September 1997, note that the veteran was in group therapy 
where she discussed past relationships, current behavior 
related to her "military trauma," and current marital 
problems. 

In a September 1999 PTSD stressor letter, the veteran alleged 
that SSG J.B abused her, both physically and mentally, while 
she was in the Army Reserve and during their entire four year 
relationship, which caused her to develop PTSD.  She alleged 
that when she was pregnant with his children, he infected her 
with a sexually transmitted disease.  She furthered that in 
April 1992, she became pregnant with a third child, but chose 
to have an abortion.  She also alleged that SSG J.B. broke 
her ear drum, so she had to go to the emergency room and then 
received follow-up treatment with a specialist.  She listed 
witnesses and records that would support her claim; however, 
despite many opportunities for the veteran to submit lay 
statements or for her to submit authorization for VA to 
obtain additional identified medical records, neither she nor 
her representative has provided the necessary information.  

In June 2001, the veteran submitted a Cleveland Police 
Department arrest record that showed a list of offenses 
committed by SSG J.B.  This list shows that SSG J.B was 
arrested on July [redacted], 1991 for domestic violence.  There is no 
evidence showing that the veteran had a period of ACDUTRA or 
INACDUTRA on July [redacted], 1991.
 
In the veteran's March 2002 notice of disagreement, she 
contended that she was physically abused and sexually 
assaulted during her periods of ACDUTRA from June 1987 to 
August 1987 and from June 1988 to August 1988.

During the May 2003 RO hearing, the veteran testified that 
she was first diagnosed with PTSD in 1993 at the VA 
Brecksville Women's Center.  When asked if the March 1991 car 
accident was a stressor, the veteran testified that she 
thought the car accident just exacerbated everything, but 
since the accident itself, she was able to drive.  The 
veteran's representative maintained that some of the 
veteran's PTSD symptoms stemmed from the March 1991 car 
accident.  The veteran testified that her PTSD symptoms 
stemmed from the ongoing domestic violence and the physical 
assault that occurred in July 1991.  She testified that after 
the July 1991 physical assault she started having behavior 
problems to include obsessive spending, check fraud, and 
addiction to pain pills, street drugs, and alcohol abuse.  
She also testified that others in her unit, to include her 
immediate supervisor, knew that SSG J.P. was abusing her, but 
they would not help, even when she sought help during periods 
of ACDUTRA.  

An October 2003 VA psychiatric examination report reflects 
that the examiner reviewed the claims file and conducted a 
clinical interview of the veteran.  The veteran stated that 
she had a spinal injury due to a car accident during 
training.  She reported having a partner relationship with 
SSG J.B., a sergeant in the service, between 1988 to 1993 in 
which he was physically abusive to her.  She stated that she 
reported the abuse to supervisors in 1989, but nothing was 
done. She furthered that SSG J.B. was in jail several times 
related to his drug abuse and domestic violence.  She stated 
that he was charged, severing 90 days in 1993 for domestic 
violence, but was released earlier for "good behavior," and 
she was raped at her home on the day he was released.  She 
complained of dreams about the alleged 1993 rape, avoidance 
behavior, detachment from others, restricted range of affect,  
difficulty sleeping, and hypervigilence.  She reported an 
exaggerated startle response, irritability with anger 
outbursts, and difficulty concentrating.  She felt people 
watched and followed her and she experienced occasional 
confusion.  She reported a history of substance abuse 
starting in 1989, followed by alcohol abuse and two suicide 
attempts in 1992, but she did not seek medical treatment. On 
mental status examination, she was neatly dressed, alert and 
oriented, with speech that was coherent and clear.  Her 
affect was dysphoric with mild constriction.  Her thought 
process was goal-directed and well organized.  No signs of 
delusions, hallucinations, obsession, compulsion or phobias.  
The Axis I diagnosis was PTSD, chronic; alcohol abuse, 
sustained full remission; and cocaine abuse, sustained full 
remission.  The Axis IV diagnosis was social isolation, poor 
family support.  The examiner opined that the veteran met the 
criteria for PTSD and described her stressors as experienced 
during her relationship with her ex-partner SSG J.B.  

A September 2004 Louisville, Kentucky, VA mental health 
clinic (MHC) record reflects that the veteran had relocated 
and had complaints of anxiety, insomnia, and nightmares.  She 
was drinking more, using Cocaine, and not coping.  The 
veteran reported problems since 1993 with irritability, loss 
of interest in activities, sleep disturbances, panic attacks, 
getting lost driving, mania, and frequent crying, which she 
indicated where all related to being physically abused and 
forced into sexual activity in 1993 while in the military.  
She liked music, dancing, and movies.  She was divorced and 
lived with her children and a significant other.  She worked 
in an accounting office and as security on week-ends.   On 
mental status examination, the veteran was dressed 
appropriately, thought content was coherent, insight was 
impaired, speech was rapid and pressured slightly most likely 
due to anxiety, thought processes were goal oriented, 
judgment was impaired, mood was anxious, concentration and 
memory were fair, and she denied homicidal/suicidal 
ideations.  The examiner noted that the veteran indicated she 
was previously treated at Brecksville VAMC for PTSD related 
to a rape at knifepoint in 1993 while in the military.  The 
examiner found that the veteran minimized her drug and 
alcohol use, insight and judgment were limited, and no 
psychotic symptoms were reported.  The veteran stated that 
she had a claim pending for PTSD and she considered herself 
disabled because of the effect of PTSD symptoms on her 
occupational, social and personal functioning.  The Axis I 
diagnosis was polysubstance abuse verses dependence, veteran 
reports a history of PTSD, Axis IV diagnosis (psychosocial 
stressors) new community, new job, and financial problems.  

October and November 2004 VA therapy records reflect that the 
veteran had quit Cocaine, but was still drinking.  She was 
having financial difficulties and was anxious.  She was 
assessed with polysubstance abuse and PTSD by history only.  

A January 2005 VA psychotherapy record reflects that the 
veteran gave a history of alcohol problems since a teenager.  
She stated that she was raped while in the service and had 
nightmares and anxiety related to it.  She denied being 
depressed, and was happy with her divorce and her current 
boyfriend.  On mental status examination, she was alert, with 
a bright affect, well groomed, with no signs or symptoms of 
psychosis.  The VA psychiatrist diagnosed generalized anxiety 
disorder; rule out PTSD, and substance abuse in partial 
remission.  

An October 2005 VA outpatient record reveals that the veteran 
had felt suicidal on multiple occasions during the past week 
and was more depressed with no evident reason.  She had 
reduced her alcohol to one beer at a time.  She again stated 
that she was raped while in service.  She stated that she 
cried 1 to 3 times a day for no reason, gets depressed, then 
improves.  On mental status examination, she had euthymic 
mood, no suicidal or homicidal ideations, and no psychotic 
signs or symptoms.  The VA psychiatrist diagnosed PTSD, rule 
out borderline personality disorder and rule out cyclothymia.  

A May 2006 VA outpatient record reflects the veteran's 
history of worries, mood swings, and alcohol abuse.  She said 
she was doing fair with current medications, still drinks 4-5 
beers a day, and is happily married. She was well groomed, 
with a bright affect, and no suicidal or homicidal ideations.  
The VA psychiatrist diagnosed anxiety disorder, not otherwise 
specified (NOS); rule out bipolar disorder, NOS; and alcohol 
abuse in remission. 

An October 2006 VA PTSD examination report reflects that the 
examiner reviewed the claims file, to include prior VA 
medical findings and the veteran's prior assertions.  The 
examiner noted that since the last VA examination in October 
2003, the veteran had not been in a psychiatric hospital and 
was receiving outpatient psychiatric treatment at the 
Louisville, Kentucky VA MHC.  The veteran complained of mood 
swings and described several anxiety and phobic-related 
behaviors in which she experienced muscle spasms, shakiness, 
headaches, sweating, and crying.  When driving, she felt as 
if somebody was following her. She also had concentration and 
memory impairments where she became lost in familiar 
locations.  On mental status examination there was no 
impairment of thought process or communication present.  The 
veteran stated that due to her relationship with SSG J.B. 
between 1988 and 1993, she was very uncomfortable around men 
she did not know.  The veteran was administered the PTSD 
Checklist-Civilian Version diagnostic test.  The examiner 
reported that she obtained a score of 51 on this scale, 
meeting criteria B and D of the DSM-IV definition of PTSD.  
The examiner furthered that according to her self-report on 
this questionnaire, she did not meet criterion C of the DSM-
IV definition of PTSD.  

The VA examiner discussed the veteran's past PTSD diagnoses 
and treatment received.  However, the examiner opined that 
according to the veteran's current self-report on 
psychological testing, she does not meet criterion C of the 
DSM-IV definitions of PTSD pursuant to 38 C.F.R. § 4.125(a) 
(2006).  In this regard, the examiner opined that the veteran 
only indicated that she felt distant and cut-off from other 
people - meeting the fifth part of Criterion C, and that she 
avoided activities and situations that reminded her of her 
abusive husband - meeting the second part of Criterion C.   
However, according to her current self-report on 
psychological testing, she did not avoid thinking about or 
talking about the traumatic experience from the past, she did 
not experience any trouble remembering important parts of 
this stressful experience, she has not significantly lost 
interest in activities she used to enjoy, she does not feel 
as if her future will be cut short, and she does not feel 
emotionally numb or unable to have loving feelings for those 
that are close to her.  Thus, the examiner opined that the 
veteran does not meet Criterion C of the DSM-IV definition of 
PTSD, and therefore, not meeting all the criteria necessary 
to have the diagnosis of PTSD.   Furthermore, the examiner 
identified the veteran's current psychosocial stressors to 
include stress from her job, financial difficulties, and 
conflict with her two sons.  The examiner specifically stated 
that there were no other current psychosocial stressors 
identified.  The diagnosis was Axis I panic disorder with 
agoraphobia and alcohol abuse in early partial remission and 
Axis IV the veteran was involved in an emotionally and 
physically abusive relationship between 1998 and 1993.  


III. Analysis

The veteran seeks service connection for PTSD, primarily on 
the basis of physical and sexual assaults, which she also 
refers to as domestic abuse, by a fellow Reserve member, 
"SSG J.B.;" during active duty for training (ACDUTRA) or in 
the alternative due to an automobile accident while on 
INACDUTRA in March 1991. With respect to the domestic abuse, 
the veteran reports that this took place between 1988 and 
1993.  The veteran contends that her service medical records, 
corresponding VA and private treatment records, and the 
Cleveland Police Department arrest record for "SSG J.B." 
serve as credible supporting evidence to verify her diagnosis 
of PTSD and to verify the stressor(s).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training (INACDUTRA ) during which 
the veteran was disabled or died from an injury incurred in 
the line of duty; service connection is granted only for 
injuries, not diseases, incurred during INACDUTRA.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).  Further, ACDUTRA includes full-
time duty in the Armed Forces performed by the Reserves for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  (INACDUTRA) includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.

In addition to the requirements applicable to general service 
connection claims, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2006).  Under 38 C.F.R.  section 4.125(a), a diagnosis of a 
mental disorder, including  PTSD, must conform to the 
criteria of Diagnostic and  Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125.  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; See Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, the veteran's PTSD claim is based on an in-
service physical and sexual assault (domestic abuse) or in 
the alternative, an in-service car accident.  She does not 
contend, nor does the evidence show, that she had any combat 
experience.  Therefore, when the claimed stressor is not 
related to combat, the veteran's lay testimony, without more, 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record usually must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76  
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities; rape 
crisis centers; mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f).

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that the claim must be denied 
because the weight of the evidence does not support a finding 
for service connection for PTSD.

The Board acknowledges that the medical evidence is 
inconsistent in that the veteran is sometimes diagnosed with 
PTSD, at other times it is noted to rule out PTSD, and at 
other times, no diagnosis of PTSD is indicated at all.  The 
Board places the most probative weight on the October 2006 
opinion by the VA examiner, who found that, after thoroughly 
reviewing the claims folder and conducting an examination of 
the veteran- to include administering a PTSD diagnostic test, 
that the veteran did not meet all the criteria under DSM IV 
necessary for a diagnosis of PTSD.  Furthermore, the examiner 
identified the veteran's stressors as job related stress, 
financial difficulties, and conflict with her two sons.  The 
diagnosis was Axis I panic disorder with agoraphobia and 
alcohol abuse in early partial remission.  The examiner noted 
that the veteran was involved in an emotionally and 
physically abusive relationship between 1988 and 1993; 
however, he opined that there were no other current 
psychosocial stressors than those previously identified.  The 
examiner also found that the veteran's current psychosocial 
stressors did not include her only verified stressor of the 
car accident in March 1991.  Moreover, the findings provided 
by the October 2006 VA examiner are supported by the 
veteran's VA psychiatrist who diagnosed anxiety disorder, not 
otherwise specified (NOS); rule out bipolar disorder, NOS; 
and alcohol abuse in remission in May 2006. 

The examiner who diagnosed the veteran as having PTSD did not 
administer any diagnostic testing and did not provide any 
detail as to how the criteria under DSM IV were met.  Given 
these circumstances, the Board finds that the 2006 VA opinion 
finding that the veteran does not have PTSD to be more 
probative than the 2003 opinion finding a diagnosis of PTSD.

Even assuming that the veteran currently has a diagnosis of 
PTSD, the claim for service connection still fails as there 
is no probative evidence showing that such diagnosis is due 
to confirmed stressor which occurred during a period of 
verified ACDUTRA or INACDUTRA.  The veteran asserts that her 
stressor involves being raped and physically assaulted by SSG 
J.B while she was in the reserves.  In order for service 
connection to be awarded it must be shown that the veteran 
sustained a disease or injury during a verified period of 
ACDUTRA or INACDUTRA.  There is however, no corroborating 
evidence showing that she suffered a physical attack or rape 
during a period of ACDUTRA or INACDUTRA.  It is not enough to 
show that she sustained a personal attack during her reserve 
service in general.

The Board observes that the veteran contends that the 
Cleveland Police Arrest Report showing that "J.B." who was 
arrested on July [redacted], 1991 for domestic abuse, proves her 
allegations that SSG J.B. sexually assaulted her in July 1991 
as she has claimed.  The veteran does not have a verified 
period of ACDUTRA or INACDUTRA for the month of July 1991.  
Therefore, any allegations of assault during this time period 
cannot serve to support a claim of service connection for 
PTSD.  The Board observes that she claims that she was raped 
in 1993.  There is no evidence, however, that the veteran 
served during a period of ACDUTRA/INACDUTRA in 1993.  
Therefore, service connection for PTSD cannot be awarded 
based on the 1993 claimed incident.  

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, as has been discussed above the Board finds that the 
preponderance of the competent medical evidence supports the 
conclusion that the veteran's psychiatric symptoms do not 
meet the diagnostic criteria for PTSD under DSM IV.  Even if 
the Board were to afford any weight to the October 2003 
diagnosis of PTSD, the claim still must be denied because 
there is no evidence that the diagnosis is due to a 
corroborated stressor which occurred during a verified period 
of ACDUTRA/INACDUTRA.  Moreover, even if the Board were to 
find that the veteran's service medical records tend to 
corroborate that the March 1991 car accident attributed to 
her PTSD, there is no PTSD diagnosis of record which is based 
on this stressor.  

Accordingly, the Board must conclude that the criteria for 
service connection for PTSD are not met, and that the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER


Service connection for post-traumatic stress disorder is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


